Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach a clocking system for a constellation of networked ‘smart’ loudspeakers, playback devices, etc. operative to synchronize a group of said devices, said group operable to generate and receive playback timing information suitable to maintain synchrony during the playback of a first media by the group such as during multi-channel playback, music streaming, etc. and further functional to generate and receive second, additional, timing information suitable to accommodate an additional stream received by a playback device within the synchronous playback group and to transmit the additional stream and additional clock data to the group such that the additional stream is delivered synchronously and concurrently with the playback of the first media by the group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PAUL C MCCORD/Primary Examiner, Art Unit 2654